
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3


SERVICES AGREEMENT


        This Services Agreement (this "Agreement") is entered into effective as
of June 7, 2004 (the "Effective Date") by and between Liberty Media
International, Inc., a Delaware corporation (the "Company"), and
UnitedGlobalCom, Inc., a Delaware corporation ("Provider").

Recitals

        A.    The Company commenced business as an independent publicly-traded
company on the date hereof following the distribution of the Company's stock by
its sole stockholder Liberty Media Corporation ("LMC") to LMC's stockholders
(the "Spin-Off"). The Company owns and operates certain subscription television,
telecommunications, television programming and other related businesses outside
of the United States of America (the "Company Business"). The Company and
Provider agree that it is in their mutual best interests for Provider to perform
certain services for the Company in connection with the Company Business and for
the Company to compensate Provider for the performance of such services.

        B.    The parties desire to set forth in this Agreement the services to
be performed by Provider and the basis upon which Provider will be compensated
by the Company.

Agreement

        For good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties, intending to be bound legally, agree as
follows:

SECTION 1    SERVICES TO BE PROVIDED    

        1.1.    Engagement.    The Company engages Provider to provide to the
Company the services set forth in Section 1.2 in connection with the Company
Business, and Provider accepts such engagement, subject to and upon the terms
and conditions of this Agreement. In addition, certain services will be provided
by the Company to Provider, as set forth in Section 1.4.

        1.2.    Services to be Provided by Provider.    Provider will provide
the following services for employees of the Company and employees of Liberty
Media International Holdings, LLC ("LMINT") during the term of this Agreement:

        ()     With respect to persons employed by the Company and by LMINT
following the Spin-Off who are employed in the U.S. ("U.S. Employees"),
enrollment in and coverage under each of Provider's employee benefit plans
(including, without limitation, each employee welfare benefit plan and each
employee pension benefit plan) to the same extent as similarly situated U.S.
employees of Provider according to the terms of such plans, employee benefit
administration, payroll services (including all withholding obligations), tax
reporting, workers' compensation administration and all other services typically
performed by Provider's accounting, benefits and tax department personnel for
similarly situated employees of Provider; provided, however, that nothing in
this paragraph will be interpreted to cause the Company's employees or LMINT's
employees to be treated as common-law employees of Provider. As of the date of
this Agreement, the employee benefit plans of Provider which will be available
to U.S. Employees include:

(i)UnitedGlobalCom, Inc. 401(k) Savings and Stock Ownership Plan (the "UGC
401(k) Plan");

(ii)Employee Health Plan (self-insured medical coverage, including pharmacy
benefits);

1

--------------------------------------------------------------------------------



(iii)Group Dental Plan;

(iv)Group Life and Accidental Death and Dismemberment Insurance;

(v)Group Short Term Disability;

(vi)Group Long Term Disability;

(vii)Group Long Term Care Insurance;

(viii)Vision Service Plan; and

(ix)Flexible Spending Accounts (dependent care and medical expense
reimbursements).

        (a)   Except as provided in Section 1.2(c) below, with respect to
persons employed by the Company and LMINT following the Spin-Off who are
employed outside of the U.S. ("Ex-Pats"), enrollment in and coverage under those
Provider's employee benefit plans that are listed below, to the same extent as
similarly situated non-U.S. employees of Provider according to the terms of such
plans, employee benefit administration, payroll services (including all
withholding obligations, COLA's and foreign exchange matters), tax reporting,
workers' compensation administration and all other services typically performed
by Provider's accounting, benefits and tax department personnel for similarly
situated employees of Provider; provided, however, that nothing in this
paragraph will be interpreted to cause the Company's employees or LMINT's
employees to be treated as common-law employees of Provider. As of the date of
this Agreement, the employee benefit plans of Provider which will be available
to Ex-Pats will include:

(i)UGC 401(k) Plan;

(ii)Group Life and Accidental Death and Dismemberment Insurance;

(iii)Group Short Term Disability;

(iv)Group Long Term Disability;

(v)Group Long Term Care Insurance (not available for third country nationals);
and

(vi)Flexible Spending Accounts (dependent care and medical expense
reimbursements).

        (b)   Notwithstanding Section 1.2(b) above, the Company will retain
responsibility for providing the following services to Ex-Pats:

(i)Employee Health Plan (insured medical coverage under Cigna, including vision
and dental);

(ii)Contract management;

(iii)Relocation;

(iv)Benefits administration to the extent the Company is providing benefits to
the Ex-Pats;

(v)Liaising with KPMG in regard to international assignees (tax equalization
issues and non-cash compensation issues), including settlement and payment of
all tax equalizations;

(vi)Home leave arrangements;

(vii)Travel and conferences in the U.S.;

(viii)Vendor selection for Ex-Pat matters;

(ix)Repatriation;

2

--------------------------------------------------------------------------------



(x)International contractors; and

(xi)Special projects.

        (c)   Such other services as the Company and Provider mutually agree to
be necessary or desirable from time to time during the term of this Agreement.

        1.3.    Commencement of Provider's Services.    Notwithstanding any
other provision of this Agreement, the Provider will commence all payroll and
payroll related services, as provided above, on June 7, 2004. Coverage under the
Provider's welfare benefit plans, as provided above, will commence on July 1,
2004, and coverage under the UGC 401(k) Plan will commence on June 7, 2004.

        1.4.    Services to be Provided by Company.    The Company will make
available to Provider on a nonexclusive basis personnel to provide services
typically performed by the Company's tax and accounting departments as may be
requested by Provider (upon reasonable notice) from time to time. Provider
acknowledges that the employees of the Company performing services for Provider
("Non-Exclusive Employees") also will be performing services for the Company and
may be performing services for other affiliates of the Company. Provider also
acknowledges that the Company may elect, in its discretion, to utilize the
services of persons available to the Company under agreements with third parties
rather than employees of the Company to perform the services for Provider from
time to time, and that such other persons will be included within the definition
of Non-Exclusive Employees under this Agreement, where applicable. Provider
acknowledges that the Company will have the right to terminate the employment of
(or use of the services of) any Non-Exclusive Employee at any time.

        1.5.    Books and Records.    Provider and the Company will maintain
complete books and records in accordance with good business practices with
respect to their provision of services pursuant to this Agreement, including
records supporting the allocation of costs and expenses pursuant to Section 2.
Provider and the Company will give the other party and its duly authorized
representatives, agents and attorneys access to all such books and records
during regular business hours upon reasonable advance notice.

SECTION 2    REIMBURSEMENT OF COSTS AND EXPENSES    

        2.1.    Allocated Expenses for Provider Services.    For the services
provided by Provider under this Agreement, the Company will pay to Provider the
following amounts:

        (a)   An annual fee equal to $20,000; plus

        (b)   Reimbursement of the Company's allocable share of Provider's
direct out-of-pocket costs for the administration of each employee welfare
benefit plan, including:

(i)amounts paid to a third party administrator for administrative costs;

(ii)the employer's portion of any insurance premiums paid for insured welfare
benefits;

(iii)the employer's portion of any contributions toward coverage under any
self-insured employee welfare benefit plan;

(iv)the cost of claims under the Health Plan; and

(v)premiums for stop-loss coverage under the Health Plan; plus

        (c)   Reimbursement of the Company's allocable share of Provider's
direct out-of-pocket costs paid to a third party for the administration of the
UGC 401(k) Plan; plus

        (d)   Reimbursement of the employer matching contributions and other
employer contributions to the UGC 401(k) Plan made on behalf of the Company and
LMINT employees.

3

--------------------------------------------------------------------------------






        (e)   With respect to payroll amounts, which will include worker's
compensation premiums and claim amounts and unemployment insurance premiums and
claim amounts, the Company will establish separate bank account(s) for Company
employees and LMINT employees, which accounts will be funded by the Company on a
bi-weekly basis for the next succeeding pay period with the amounts due for
payroll amounts for Company and LMINT employees, and the Provider will have
access to such accounts for the purposes of directing payments to employees and
deducting required withholding amounts for remittance to applicable governmental
agencies; provided, however, that payments for worker's compensation premiums
and unemployment insurance premiums will be paid from such accounts by check by
the Company, as directed by the Provider.

        2.2.    Determination of Company's Share of Costs    The Company's share
of Provider's costs under Section 2.1 will be determined as follows:

        (a)   For amounts paid to a third party for the administration of any
employee welfare benefit plan under Section 2.1(b)(i) above, the actual amount
paid by the Provider for each covered Company and LMINT employee;

        (b)   For the employer's portion of any insurance premiums paid for
insured welfare benefits and the employer's portion of any contributions toward
coverage under any self-insured employee welfare benefit plan under Sections
2.1(b)(ii) and (iii) above, the actual amount paid by the Provider for each
covered Company and LMINT employee;

        (c)   For the cost of claims under the Health Plan and the cost of
reimbursements under any flexible spending accounts under
Section 2.1(b)(iv) above, the actual amount paid by the Provider for each
covered Company and LMINT employee;

        (d)   For premiums for stop-loss coverage under Section 2.1(b)(v) above,
the actual amount paid by the Provider for each covered Company and LMINT
employee;

        (e)   For the costs paid to a third party for the administration of the
UGC 401(k) Plan under Section 2.1(c) above, the Company Percentage of those
amounts; and

        (f)    For the employer matching contributions and other employer
contributions to the UGC 401(k) Plan under Section 2.1(d) above, the actual
amount paid by the Provider for each covered Company and LMINT employee.

        (g)   The "Company Percentage" is a fraction, the numerator of which
will be the number of Company employees and LMINT employees covered under the
applicable employee benefit plan as of the last day of each month, and the
denominator of which will be the total number of Company, LMINT, and Provider
employees covered under such plan as of such date.

        (h)   For 2004, the annual fee set forth in Section 2.1(a) will be
prorated for the number of full calendar months this Agreement is in effect,
counting June as one full calendar month.

        2.3.    Allocated Expenses for Company Services    Provider will pay the
Company for the services of the Non-Exclusive Employees based on an allocated
portion of the personnel costs and expenses that are incurred by the Company
(including pursuant to services agreements with third parties) with respect to
the Non-Exclusive Employees providing such services (the "Allocated Employee
Expenses"). Such personnel costs and expenses will be based on 115% of the
annual wage or base salary of the applicable Non-Exclusive Employee (the "Annual
Employee Expense") and will be allocated to Provider on the basis of either an
hourly rate (determined by dividing the Annual Employee Expense by 2,080) for
the number of hours of service provided by the Non-Exclusive Employee or the
anticipated percentage of usage of the services of the Non-Exclusive Employee,
as agreed by the Company and Provider in connection with any request for
services. The Company and Provider will review and evaluate the Allocated
Employee Expenses for reasonableness semi-annually and will negotiate in good
faith to reach agreement on any appropriate adjustment to such Allocated
Employee

4

--------------------------------------------------------------------------------



Expenses based on such review and evaluation, including agreeing on the
appropriate effective date (which may be retroactive) of such adjustment, to
take into account changes in the Annual Employee Expense and in hours or
percentage of usage.

        2.4.    Payment Procedures.    

        (a)   Any payment to be made by the Company to the Provider pursuant to
Section 2.2 will be paid by the Company to the Provider within 30 days after
receipt by the Company of any invoice therefore, by wire or interbank transfer
of funds or in such other manner specified by the Provider to the Company. The
Provider will invoice the Company monthly for services provided by the Provider
under Section 2.1 during the preceding calendar month. Any invoice or statement
pursuant to this Section 2.4(a) will be accompanied by supporting documentation
in reasonable detail with respect to the actual costs or expenses incurred by
the Provider for which the Provider is entitled to payment. Each invoice will
provide details regarding the breakdown of costs between the Company employees
and LMINT employees.

        (b)   Any payment to be made by the Provider to the Company pursuant to
Section 2.3 will be paid by the Provider to the Company within 30 days after
receipt by the Provider of any invoice therefore, by wire or interbank transfer
of funds or in such other manner specified by the Company to the Provider. The
Company will invoice the Provider monthly for services provided by the Company
under Section 2.3 during the preceding calendar month. Any invoice or statement
pursuant to this Section 2.4(b) will be accompanied by supporting documentation
in reasonable detail with respect to the actual costs or expenses incurred by
the Company for which the Company is entitled to payment.

SECTION 3    TERM    

        3.1.    Term Generally.    The term of this Agreement will commence on
the Effective Date and will continue until December 31, 2004. This Agreement
will be renewed automatically for one-year periods thereafter, unless earlier
terminated under Section 3.3 (the "Term").

        3.2.    Certain Services Discontinued.    At any time during the Term,
upon at least 180 days' prior notice by the Provider to the Company or 30 days'
prior notice by the Company to the Provider, either Provider or the Company may
elect to discontinue some or all of the services described in Section 1.2 and
1.4. In such event, the Provider's or Company's obligation to provide any
services that have been discontinued pursuant to this Section 3.2, and the
Company's or the Provider's obligation to compensate the other party for any
such services will cease as of the end of such 180-day period or 30-day period,
as the case may be, or such later date as may be specified in the notice, and
this Agreement will remain in effect with respect to any services that have not
been so discontinued. Each party will remain liable to the other for any
required payment or performance accrued prior to the effective date of
discontinuance of any service or termination of this Agreement in its entirety.

        3.3.    Termination.    This Agreement will be terminated in the
following events:

        (a)   at any time upon at least 30 days' prior notice by the Company to
Provider;

        (b)   at any time upon at least 180 days' prior notice by Provider to
the Company;

        (c)   immediately upon notice (or at any time specified in such notice)
by the Provider to the Company if a Bankruptcy Event occurs with respect to
Company;

        (d)   immediately upon notice (or at any time specified in such notice)
by the Company to Provider if a Bankruptcy Event occurs with respect to
Provider; or

        (e)   immediately upon the occurrence of a Change in Control with
respect to Provider (but termination of this Agreement will occur only with
respect to services performed for employees of LMINT if only LMINT ceases to be
a controlled group member with the Provider) and the

5

--------------------------------------------------------------------------------






Company agrees to provide the Provider with at least 30 days' prior written
notice of any Change in Control.

        For purposes of this Section 3.3, a "Change in Control" will be deemed
to have occurred, with respect to the Provider, if a merger, consolidation,
binding share exchange, acquisition, disposition, or similar transaction (each,
a "Transaction"), or series of related Transactions, occurs, as a result of
which the Provider and the Company or LMINT no longer are members of the same
controlled group of corporations or the same controlled group of trades or
businesses, as such terms are defined in Sections 414(b) and (c) of the Internal
Revenue Code of 1986, as amended (the "Code") (which would occur if the Company
does not hold, directly or indirectly, 80% or more of the total value of all
classes of stock of the Provider or LMINT or 80% or more of the combined voting
power of all classes of stock entitled to vote of the Provider or LMINT
outstanding immediately prior thereto).

        For purposes of this Section 3.3, a "Bankruptcy Event" will be deemed to
have occurred with respect to the Company or Provider, as the case may be, upon
the Company's or Provider's (as applicable) insolvency, general assignment for
the benefit of creditors, the voluntary commencement by the Company or Provider
(as applicable) of any case, proceeding, or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or consolidation of the
Company's or Provider's (as applicable) debts under any law relating to
bankruptcy, insolvency, or reorganization, or relief of debtors, or seeking
appointment of a receiver, trustee, custodian, or other similar official for the
Company or Provider (as applicable) or for all or any substantial part of the
Company's or Provider's (as applicable) assets (each, a "Bankruptcy
Proceeding"), or the involuntary filing against the Company or Provider (as
applicable) of any Bankruptcy Proceeding that is not stayed within 60 days after
such filing.

SECTION 4    EMPLOYEES    

        Notwithstanding the services provided by Provider under this Agreement,
the parties acknowledge and agree that the Company and LMINT are and will remain
the employer of all employees for which Provider provides benefits and
administrative services under this Agreement and, subject to the provisions of
this Agreement, will be responsible for the employment and training of all
Company employees and for the payment of salaries, wages and other compensation
payable to all Company and LMINT employees. All Company and LMINT employees will
be entitled to participate in Provider's employee benefit plans to the same
extent as similarly situated employees of Provider performing services in
connection with Provider's business. Provider will be responsible for the
payment of all federal, state and local withholding taxes on the U.S.
compensation of all Company and LMINT employees and other U.S.
employment-related taxes as agent of the Company and LMINT, subject to
reimbursement by the Company in accordance with Section 2. The Company agrees to
cooperate with Provider to facilitate Provider's compliance with applicable
federal, state and local laws, rules, regulations and ordinances applicable to
the provision of U.S. benefits to Company employees by Provider under this
Agreement.

SECTION 5    REPRESENTATIONS AND WARRANTIES    

        5.1.    Representations and Warranties of Provider.    Provider
represents and warrants to the Company as follows:

        (a)   Provider is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

        (b)   Provider has the corporate power and authority to enter into this
Agreement and to perform its obligations under this Agreement.

        (c)   Provider is under no contractual or other legal obligation that
materially interferes with its full, prompt and complete performance under this
Agreement.

6

--------------------------------------------------------------------------------






        (d)   The individual executing this Agreement on behalf of Provider has
the authority to do so.

        5.2.    Representations and Warranties of the Company.    The Company
represents and warrants to Provider as follows:

        (a)   The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

        (b)   The Company has the corporate power and authority to enter into
this Agreement and to perform its obligations under this Agreement.

        (c)   The Company is under no contractual or other legal obligation that
materially interferes with its full, prompt and complete performance under this
Agreement.

        (d)   The individual executing this Agreement on behalf of the Company
has the authority to do so.

        (e)   The Company, LMINT and the Provider are members of the same
controlled group of corporations or the same controlled group of trades or
businesses, as such terms are defined in Sections 414(b) and (c) of the Code.

SECTION 6    INDEMNIFICATION    

        6.1.    Indemnification by Provider.    Provider will indemnify, defend,
and hold harmless the Company, its Affiliates (but excluding the Provider), and
each of their respective officers, directors, shareholders, members, partners,
and employees, and the successors and assigns of any of them (collectively, the
"Company Indemnitees"), from and against any and all claims, judgments,
liabilities, losses, costs, damages, or expenses, including reasonable counsel
fees, disbursements, and court costs ("Losses"), that any Company Indemnitee may
suffer arising from or out of, or relating to, (a) any breach by Provider of its
obligations under this Agreement, (b) the negligence, willful misconduct, fraud,
or bad faith of Provider in performing its obligations under this Agreement, or
(c) any act or omission of the Company in providing the services of the
Non-Exclusive Employees to be provided by the Company pursuant to this Agreement
(except to the extent such Losses arise from or relate to any breach by the
Company of its obligations under this Agreement or are attributable to the
negligence, willful misconduct, fraud or bad faith of the Company in performing
its obligations under this Agreement).

        6.2.    Indemnification by the Company.    The Company will indemnify,
defend, and hold harmless the Provider, its Affiliates (but excluding the
Company), and each of their respective officers, directors, shareholders,
members, partners, and employees, and the successors and assigns of any of them
(collectively, the "Provider Indemnitees"), from and against any and all claims,
judgments, liabilities, losses, costs, damages, or expenses, including
reasonable counsel fees, disbursements, and court costs ("Losses"), that any
Provider Indemnitee may suffer arising from or out of, or relating to, (a) any
breach by the Company of its obligations under this Agreement, (b) the
negligence, willful misconduct, fraud, or bad faith of Company in performing its
obligations under this Agreement, or (c) any act or omission of Provider in
providing the services to be provided by Provider pursuant to this Agreement
(except to the extent such Losses arise from or relate to any breach by Provider
of its obligations under this Agreement or are attributable to the negligence,
willful misconduct, fraud or bad faith of Provider in performing its obligations
under this Agreement)

        6.3.    Indemnification Procedures.    

        (a)   In connection with any indemnification provided for in this
Section 6, the party seeking indemnification (the "Indemnitee") will give the
party from which indemnification is sought (the "Indemnitor") prompt notice
whenever it comes to the Indemnitee's attention that the Indemnitee has suffered
or incurred, or may suffer or incur, any Losses for which it is entitled to

7

--------------------------------------------------------------------------------



indemnification under this Section 6, and, when known, the facts constituting
the basis for such claim (in reasonable detail). Failure by the Indemnitee to so
notify the Indemnitor will not relieve the Indemnitor of any liability under
this Agreement except to the extent that such failure prejudices the Indemnitor
in any material respect.

        (b)   After receipt of a notice pursuant to Section 6.3(a), the
Indemnitor will be entitled, if it so elects, to take control of the defense and
investigation with respect to such claim and to employ and engage attorneys
reasonably satisfactory to the Indemnitee to handle and defend such claim, at
the Indemnitor's cost, risk, and expense, upon written notice to the Indemnitee
of such election, which notice acknowledges the Indemnitor's obligation to
provide indemnification under this Agreement. The Indemnitor will not settle any
third-party claim that is the subject of indemnification without the written
consent of the Indemnitee, which consent will not be unreasonably withheld,
delayed or conditioned; provided, however, that the Indemnitor may settle a
claim without the Indemnitee's consent if such settlement (i) makes no admission
or acknowledgment of liability or culpability with respect to the Indemnitee,
(ii) includes a complete release of the Indemnitee, and (iii) does not require
the Indemnitee to make any payment not covered by indemnification by the
Indemnitor hereunder or forego or take any action. The Indemnitee will cooperate
in all reasonable respects with the Indemnitor and its attorneys in the
investigation, trial, and defense of any lawsuit or action with respect to such
claim and any appeal arising therefrom (including the filing in the Indemnitee's
name of appropriate cross claims and counterclaims). The Indemnitee may, at its
own cost, participate in any investigation, trial, and defense of such lawsuit
or action controlled by the Indemnitor and any appeal arising therefrom. If
there are one or more legal defenses available to the Indemnitee that conflict
with those available to, or that are not available to, the Indemnitor, the
Indemnitee will have the right, at the expense of the Indemnitor, to engage
separate counsel reasonably acceptable to the Indemnitor and to participate in
the defense of the lawsuit or action.

        (c)   If, after receipt of a notice pursuant to Section 6.3(a), the
Indemnitor does not undertake to defend any such claim, the Indemnitee may, but
will have no obligation to, contest any lawsuit or action with respect to such
claim, and the Indemnitor will be bound by the result obtained with respect
thereto by the Indemnitee. The Indemnitee may not settle any lawsuit or action
with respect to which the Indemnitee is entitled to indemnification hereunder
without the consent of the Indemnitor, which consent will not be unreasonably
withheld, delayed, or conditioned.

        (d)   At any time after the commencement of defense of any lawsuit or
action, the Indemnitor may request the Indemnitee to agree in writing to the
abandonment of such contest or to the payment or compromise by the Indemnitor of
such claim, whereupon such action will be taken unless the Indemnitee determines
that the contest should be continued and so notifies the Indemnitor in writing
within 15 days of such request from the Indemnitor. Any request from the
Indemnitor that any contest be abandoned will specify the amount that the other
party or parties to the contested claim have agreed to accept in payment or
compromise of the claim. If the Indemnitee determines that the contest should be
continued, the Indemnitor will be liable under this Agreement only to the extent
of the lesser of (i) the amount that the other party or parties to the contested
claim had agreed to accept in payment or compromise as of the time the
Indemnitor made its request therefor to the Indemnitee, as specified in the
Indemnitor's request, or (ii) the amount for which the Indemnitor may be liable
with respect to such claim by reason of the provisions of this Agreement.

        6.4.    Limitation on Liability.    In no event will any Indemnitor be
liable to any Indemnitee for any indirect, special, incidental, or consequential
damages with respect to any matter relating to this Agreement.

8

--------------------------------------------------------------------------------



        6.5.    Survival.    The terms and conditions of this Section 6 will
survive the expiration or termination of this Agreement, regardless of the
reason for such expiration or termination.

SECTION 7    MISCELLANEOUS    

        7.1.    Entire Agreement; Severability.    This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof. Each
provision hereof will be considered severable. If for any reason any provision
of this Agreement is determined to be invalid or unenforceable, such invalidity
or unenforceability will not impair the operation of or affect the
enforceability of the other provisions of this Agreement, and the remainder of
this Agreement will continue in full force and effect.

        7.2.    Notices.    All notices and other communications under this
Agreement will be given in writing and will be deemed to have been duly given
when delivered in person, by telecopy or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties as
follows:

If to Provider:   4643 South Ulster Street, Suite #1300
Denver, CO 80237     Attention:   Legal Department     Telecopy:  
(303) 220-3117
If to the Company:
 
12300 Liberty Boulevard
Englewood, CO 80112     Attention:   Elizabeth Markowski, Esq.     Telecopy:  
(720) 875-5858

or to such other address as the party has previously furnished to the other in
writing in the manner set forth above. Any notice or communication delivered in
person will be deemed effective on delivery. Any notice or communication sent by
telecopy will be deemed effective when confirmed. Any notice or communication
sent by registered or certified mail, return receipt requested, will be deemed
effective when received, as evidenced by the return receipt.

        7.3.    GOVERNING LAW.    THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER PRINCIPLES OF CONFLICTS OF LAWS
APPLICABLE THERETO.

        7.4.    Rules of Construction.    The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. Words
used in this Agreement, regardless of the gender and number specifically used,
will be deemed and construed to include any other gender, masculine, feminine or
neuter, and any other number, singular or plural, as the context requires. As
used in this Agreement, the word "including" is not limiting, and the word "or"
is not exclusive.

        7.5.    Parties in Interest.    This Agreement will be binding on and
inure solely to the benefit of each party to this Agreement, and nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

        7.6.    Counterparts.    This Agreement may be executed in counterparts,
each of which will be deemed to be an original, but all of which will constitute
one and the same agreement.

        7.7.    Payment of Expenses.    Except as otherwise expressly provided
in this Agreement, each of the parties to this Agreement will bear its own
expenses, including the fees of any attorneys and

9

--------------------------------------------------------------------------------




accountants engaged by such party, in connection with the negotiation and
performance of this Agreement.

        7.8.    No Personal Liability.    This Agreement will not create or be
deemed to create or permit any personal liability or obligation on the part of
any direct or indirect member, manager or shareholder of either party to this
Agreement or any officer, director, employee, agent, representative or investor
of either party, or of any member, manager or shareholder of either party, to
this Agreement.

        7.9.    Binding Effect; Assignment.    This Agreement will inure to the
benefit of and be binding on the parties to this Agreement and their respective
legal representatives, successors and permitted assigns. This Agreement may not
be assigned by either party, except that either party may assign its rights and
delegate its duties under this Agreement to any person or entity that acquires
substantially all the assets of such party (by merger, operation of law or
otherwise) and Provider may delegate duties hereunder to one or more of its
wholly-owned subsidiaries.

        7.10.    Amendment.    This Agreement may not be amended except by an
instrument in writing signed on behalf of both parties.

        7.11.    Extension; Waiver.    Either party to this Agreement may
(a) extend the time for the performance of any of the obligations of the other
party to this Agreement, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document, certificate
or writing delivered pursuant to this Agreement by the other party and (c) waive
compliance by the other party with any of the agreements or conditions contained
herein or any breach thereof. Any agreement on the part of either party to any
such extension or waiver will be valid only if set forth in an instrument in
writing signed on behalf of such party.

        7.12.    Legal Fees; Costs.    If either party to this Agreement
institutes any action or proceeding, whether before a court or arbitrator, to
enforce any provision of this Agreement, the prevailing party therein will be
entitled to receive from the other party reasonable attorneys' fees and costs
incurred in such action or proceeding, whether or not such action or proceeding
is prosecuted to judgment.

        7.13.    Force Majeure.    Provider will not be liable to the Company
with respect to any nonperformance or delay in performance of its obligations
under this Agreement to the extent such failure or delay is due to any action by
any third party beyond Provider's reasonable control or any other cause beyond
Provider's reasonable control. Provider agrees that it will use all commercially
reasonably efforts to continue to perform its obligations under this Agreement,
to resume performance of its obligations under this Agreement and to minimize
any delay in performance of its obligations under this Agreement notwithstanding
the occurrence of any such event beyond Provider's reasonable control.

        7.14.    Specific Performance.    If either party threatens to take or
takes any action in violation of this Agreement, the other party may apply to
any court of competent jurisdiction for an injunctive order prohibiting such
action. Either party may institute and maintain any action or proceeding against
the other party to compel the specific performance of this Agreement. The party
against which such action or proceeding is brought hereby irrevocably waives the
claim or defense that an adequate remedy at law exists, and such party will not
urge in any such action or proceeding the claim or defense that an adequate
remedy at law exists.

        7.15.    Arbitration.    Except as provided in Section 7.14, all
disputes arising under this Agreement that are not settled by agreement of the
parties will be submitted to binding arbitration under the then-existing
Commercial Arbitration Rules of the American Arbitration Association.
Arbitration proceedings will be held in Denver, Colorado, or such other location
as is agreed to by the parties. The parties to the arbitration may agree on an
arbitrator; otherwise, there will be a panel of three arbitrators, one named in
writing by each party within 20 days after either party serves a notice of
arbitration and the third arbitrator named by the two arbitrators named by the
parties. No person who

10

--------------------------------------------------------------------------------




is financially interested in this Agreement or in either party may serve as an
arbitrator. The costs of the arbitration and the fees of the arbitrator or
arbitrators will be borne by the parties equally. The decision of the arbitrator
or arbitrators will be final and conclusive and binding on both parties, and
judgment thereon may be entered in any court of competent jurisdiction.

        7.16.    Confidentiality.    

        (a)    Definition.    "Confidential Information" means any information
marked, noticed, or treated as confidential by a party which such party holds in
confidence, including all trade secret, technical, business, or other
information, including customer or client information, however communicated or
disclosed, relating to past, present and future research, development and
business activities.

        (b)    Obligations.    Except with the prior consent of the disclosing
party, each party will:

(i)limit access to the Confidential Information to its employees, agents,
representatives, and consultants who have a need-to-know;

(ii)advise its employees, agents, representatives, and consultants having access
to the Confidential Information of the proprietary nature thereof and of the
obligations set forth in this Agreement; and

(iii)safeguard the Confidential Information by using a reasonable degree of care
to prevent disclosure of the Confidential Information to third parties, but not
less than that degree of care used by that party in safeguarding its own similar
information or material.

        (c)    Exceptions to Confidentiality.    A party's obligations
respecting confidentiality under Section 7.16 will not apply to any of the
Confidential Information of the other party that a party can demonstrate:
(i) was, at the time of disclosure to it, in the public domain; (ii) after
disclosure to it, is published or otherwise becomes part of the public domain
through no fault of the recipient; (iii) was in the possession of the recipient
at the time of disclosure to it without being subject to any obligation of
confidentiality; (iv) was received after disclosure to it from a third party
who, to its knowledge, had a lawful right to disclose such information to it;
(v) was independently developed by the recipient without reference to the
Confidential Information; (vi) was required to be disclosed to any regulatory
body having jurisdiction over a party or any of their respective clients; or
(vii) that disclosure is necessary by reason of legal, accounting, or regulatory
requirements beyond the reasonable control of the recipient. In the case of any
disclosure pursuant to clauses (vi) or (vii) of this paragraph (c), to the
extent practical, the recipient will give prior notice to the disclosing party
of the required disclosure and will use commercially reasonable efforts to
obtain a protective order covering such disclosure.

        (d)    Survival.    The provisions of this Section 7.16 will survive the
expiration or termination of this Agreement, regardless of the reason for such
expiration or termination.

11

--------------------------------------------------------------------------------





        This Agreement is executed by the parties as of the date first written
above.


 
 
COMPANY:
 
 
LIBERTY MEDIA INTERNATIONAL, INC.
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President
 
 
PROVIDER:
 
 
UNITEDGLOBALCOM, INC.
 
 
By:
 
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

    Name:   Ellen P. Spangler     Title:   Senior Vice President

12

--------------------------------------------------------------------------------




APPENDIX A
Definitions


        A.1    Defined Terms.    The following terms will have the following
meanings for all purposes of this Agreement:

        "Affiliate" means, with respect to any Person, any other Person
controlling, controlled by, or under common control with such Person, with
"control" for such purpose meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract, or otherwise.

        "Person" means any natural person, corporation, limited liability
company, partnership, trust, unincorporated organization, association,
governmental authority, or other entity.

        A.2    Other Definitions.    The following terms will have the meanings
for all purposes of this Agreement set forth in the Section reference provided
next to such term:

Definition


--------------------------------------------------------------------------------

  Section Reference

--------------------------------------------------------------------------------

Agreement   Preamble
Allocable Company Share
 
2.2(i)
Allocated Employee Expenses
 
2.3
Bankruptcy Event
 
3.3
Bankruptcy Proceeding
 
3.3
Change in Control
 
3.3
Company
 
Preamble
Company Business
 
Recital A
Company Indemnitees
 
6.1
Company Percentage
 
2.2(f)
Confidential Information
 
7.16
Effective Date
 
Preamble
Ex-Pats
 
1.2(b)
Indemnitee
 
6.3(a)
Indemnitor
 
6.3(a)
Losses
 
6.1
LMINT
 
1.2
Non-Exclusive Employee
 
1.4
Provider
 
Preamble
Provider Indemnitees
 
6.2
Spin-Off
 
Recital A
Term
 
3.1
Transaction
 
3.3
UGC 401(k) Plan
 
1.2(a)(i)
U.S. Employees
 
1.2(a)

13

--------------------------------------------------------------------------------





QuickLinks


SERVICES AGREEMENT
APPENDIX A Definitions
